Citation Nr: 0314836	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  97-28 601	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for internal derangement of the right knee with 
osteoarthritis and chondrosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the left knee with osteoarthritis 
and chondrosis.

3.  Whether the veteran has submitted a timely substantive 
appeal of the March 2000 rating decision which denied claims 
of service connection for a nervous disorder and for a 
bilateral hip disorder, as secondary to the service-connected 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1946 to 
January 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
rating decision by the RO, which denied a rating in excess of 
10 percent for a right knee disorder, and which granted 
service connection for a left knee disorder, assigning a 10 
percent rating.  The veteran appeals for higher ratings for 
the service-connected right and left knee disabilities.

The appeal also arises from a March 2000 RO rating decision 
which denied claims of service connection for bilateral hip 
condition and for a nervous disorder as secondary to the 
service-connected bilateral knee disorder.  The veteran filed 
a notice of disagreement in August 2000 and in September 
2000, he was issued a statement of the case.  The issue of 
whether the veteran has submitted a timely substantive appeal 
with respect to the March 2000 rating decision will be 
discussed below.  The remaining issues will be discussed in 
the remand section.


FINDINGS OF FACT

1.  By rating action in March 2000, the RO denied claims of 
service connection for a bilateral hip condition and for a 
nervous disorder as secondary to the service-connected 
bilateral knee disorder.

2.  In August 2000, the veteran filed a notice of 
disagreement with the March 2000 rating decision.

3.  The veteran was issued a statement of the case in 
September 2000.

4.  A substantive appeal has not been submitted with respect 
to the March 2000 RO rating decision which denied claims of 
service connection for a bilateral hip condition and for a 
nervous disorder as secondary to the service-connected 
bilateral knee disorder.


CONCLUSION OF LAW

The veteran has not filed a substantive appeal within the 
remainder of the one year period from the date of mailing the 
notification of the March 2000 rating decision, which denied 
the claims of service connection for bilateral hip condition 
and for a nervous disorder as secondary to the service-
connected bilateral knee disorder, or; within 60 days of 
mailing the statement of the case in September 2000.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals as to questions of 
law and fact that involve entitlement to VA benefits, as well 
as to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4 (West 1991); 20.101(a) (2002).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (2002).  "Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  38 C.F.R. § 
20.202 (2002).  The NOD and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (2002).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative, if any.  38 C.F.R. § 19.30(a) (2002).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2002).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2002).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2002).  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38  C.F.R. § 20.302. 38 C.F.R. § 20.1103 
(2002).

In the instant case, the RO, in March 2000, denied claims of 
service connection for a bilateral hip disorder and for a 
nervous disorder.  In August 2000, the veteran filed a notice 
of disagreement with the adverse March 2000 decision.  A 
statement of the case was mailed to the veteran in September 
2000.  To date, the veteran has not submitted any documents 
which can be construed as a substantive appeal as defined in 
38 C.F.R. § 20.202.  Moreover, the veteran has not submitted 
a request for an extension under 38 C.F.R. § 20.303.

In April 2003, the veteran was given notice that the Board 
was going to consider whether a substantive appeal with 
respect to the claims of service connection for a bilateral 
hip disorder and for a nervous disorder, as secondary to the 
service-connected bilateral knee disorder had been submitted.  
He was given an opportunity to request a hearing or present 
argument related to this issue.  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the Board's consideration of this issue does not 
violate the veteran's procedural rights.  The April 2003 
letter to the veteran provided him notice of the pertinent 
regulations, as well as notice of the Board's intent to 
consider the issue.  He was given 60 days to submit argument 
on this issue and provided an opportunity to request a 
hearing.

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2002); 
See Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran has not filed a timely (or even an untimely) 
substantive appeal.  Therefore, the appeal was not perfected, 
and the Board is without jurisdiction to adjudicate the 
claims of service connection for a bilateral hip disorder and 
a nervous disorder.  38 U.S.C.A. §§ 7104(a), 7105(d)(3), and 
7108 (West 1991); 38 C.F.R. §§  20.101(a), 20.200, 20,202 
(2002).


ORDER

A timely substantive appeal of the March 2000 rating 
decision, which denied the claims of service connection for a 
nervous condition and for a bilateral hip disorder, having 
not been filed, the appeals are dismissed for lack of 
jurisdiction.




REMAND

The veteran and his representative contend, in substance, 
that the veteran's right and left knee disabilities are more 
disabling than reflected in the 10 percent ratings assigned 
for each knee.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The veteran and his representative were not issued 
notification of the VCAA and the effect it had on his claims 
in appellate status.  The Board points out that the claims 
folder was sent to the Board in March 2003, over two years 
after the VCAA was enacted.  The Board finds that the RO 
should inform the veteran and his representative of the VCAA 
and its notification provisions.  

Additionally, the Board notes that it has been over 3 years 
since VA last examined the veteran.  Therefore, the veteran 
should undergo a VA examination for the purpose of 
determining the current severity of his service-connected 
right and left knee disorders.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of claimant.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
and left knee disorders.  Send the claims 
folder to the examiner for review.  The 
examiner should be informed that all 
indicated tests, including range of 
motion studies and 
instability/subluxation tests, should be 
performed and all findings must be 
reported in detail.  The examiner should 
review the claims folder and render 
specific findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
and left knee disorders.  In addition, 
the physician should state whether, and 
to what extent, if any, the veteran 
experiences functional loss due to 
painful motion or weakness with repeated 
use of the knees and/or during flare-up 
of the knee symptoms.  To the extent 
possible, the physician should express 
such functional loss in terms of degrees 
of limited motion, or weakness in the 
knee.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



